Citation Nr: 0806532	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-37 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the previous determination that the 
character of the appellant's discharge is a bar to the 
receipt of benefits administered by the Department of 
Veterans Affairs (VA), except health care benefits authorized 
by Chapter 17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The appellant had active service in the United States Marine 
Corps from December 1969 to March 1972.  He was discharged 
under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 administrative decision 
by the VA Regional Office (RO) in Milwaukee, Wisconsin, which 
denied entitlement to the benefit currently sought on appeal.

The appellant appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Milwaukee in April 2007 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The character of the appellant's discharge was determined 
to be a bar to receipt of VA benefits by administrative 
decision dated in April 1989.  The appellant was notified of 
the decision and did not appeal.  

2.  Evidence submitted since April 1989 does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1989 administrative decision by the RO is 
final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.160, 
19.129, 19.192 (1988).

2.  The evidence added to the record since April 1989 is not 
new and material; the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2006, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007).  Specifically, the AOJ notified 
the appellant of information and evidence necessary to reopen 
a previously denied claim, as well as information and 
evidence necessary to substantiate the underlying claim 
regarding the character of his discharge.  The notification 
specifically noted the reason for which his previous claim 
had been denied.  It also included the information and 
evidence that VA would seek to provide and that which the 
appellant was expected to provide.  The appellant was 
essentially instructed to submit any evidence in his 
possession that pertained to his claim.  

Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in November 2006, without taint 
from prior adjudications.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the appellant was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
appellant with respect to his claim in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2007).  
In a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  As discussed above, in this case, the RO complied 
with VA's notification requirements and informed the 
appellant of the information and evidence needed to 
substantiate his claim.  Since no new and material evidence 
has been submitted, nor any source of information or evidence 
provided, no assistance is required.

New & Material Evidence

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the appellant's service for 
purposes of establishing basic eligibility. Applicable laws 
and regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2), (18) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.12(a) (2007).  

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2007).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  Additionally, a discharge 
under dishonorable conditions will not constitute a bar to 
benefits if the individual was insane at the time of the 
offense causing the discharge.  38 C.F.R. § 3.12(b) (2007).

The appellant seeks a change in the character of his 
discharge so as not to be barred from VA benefits.  By 
administrative decision dated in April 1989, the RO 
determined that the appellant's discharge was issued under 
dishonorable conditions for willful and persistent 
misconduct, which constituted a bar to all VA benefits apart 
from those under Chapter 17 of Title 38, United States Code 
(for any disabilities determined to be service-connected).  
It is noted that the appellant's DD Form 214 reflects that he 
was discharged under condition s other than honorable.  Of 
record at that time were the appellant's service personnel 
records.  The appellant did not appeal this decision.  

Applicable law provides that the April 1989 RO decision that 
was unappealed is final.  38 U.S.C. § 4005(c) (1988); 38 
C.F.R. §§ 3.160, 19.129, 19.192 (1988).  Once a decision 
becomes final, new and material evidence is required to 
reopen the claim which was denied.  38 U.S.C.A. § 5108 (West 
2002). 

The RO appears to have reopened the claim by its discussion 
both in the March 2004 administrative decision and the 
October 2005 statement of the case.  Nevertheless, regardless 
of the RO's actions, the Board must still determine whether 
new and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the appellant's previously and 
finally denied claims).  

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

Since the RO's April 1989 decision, the evidence added to the 
record includes two hearings before RO personnel, in March 
2004 and March 2006, and one hearing before the undersigned 
in April 2007.  In those hearings, the appellant testified as 
to his limited education prior to entering service, to 
include his inability to read.  He cited the financial status 
of his family at the time of his entry into service.  He also 
testified that the reason he was disrespectful in language to 
a non-commissioned officer twice, broke restriction on two 
occasions, and was absent without leave (AWOL) several times 
during his service was because he had developed an addiction 
to heroin.  He argued that if he had been better educated 
through the Marine Corps, specifically with respect to drugs, 
he would have straightened out.  He also argued that had the 
service attempted to rehabilitate him through medical 
treatment, he would have been able to successfully break his 
addiction. 

This evidence is new, in that the appellant had not 
previously testified as to the circumstances of his service.  
It is not material, however, as it does not raise a 
reasonable possibility of substantiating his claim.  
Specifically, the appellant was notified that his claim was 
denied because he had a pattern of willful and persistent 
misconduct during service, and that a discharge for the same 
is one that will be considered to have been issued under 
dishonorable conditions.  To show that it was not willful and 
persistent misconduct, there must be evidence that the 
discharge was because of a minor offense, and that the 
service was otherwise honest, faithful, and meritorious; or, 
that the appellant was insane at the time of the offense(s) 
causing the discharge.

The appellant's testimony serves to establish that his 
service was, in fact, not honest, faithful, and meritorious, 
as he willingly admits that he was using illegal drugs during 
his service, which interfered with his military duties.  Nor 
does his further testimony regarding his personal 
circumstances show that his service was honest, faithful, or 
meritorious.  Regardless of his ability to read, or his 
financial status, his personnel records confirm four 
instances of being AWOL for a total of 31 days.  He received 
two summary courts-martial for disrespecting officers and 
forging day passes, and was confined a total of 79 days due 
to these and other infractions including reckless driving.  
Service medical records confirmed one instance of possible 
psychotropic drug use.  As such, the evidence supports a 
finding that his service was not meritorious; therefore, it 
does not raise a reasonable possibility of substantiating the 
claim.

In addition, the appellant has not suggested, nor does any 
"new" evidence suggest, 
that the appellant was insane at the time of the misconduct 
noted above. 

In sum, the appellant has not submitted new and material 
evidence sufficient to reopen the previous decision regarding 
his discharge.  The application to reopen the previous 
determination must be denied.




ORDER

New and material evidence having not been submitted, the 
application to reopen the previous determination regarding 
the character of the appellant's discharge being a bar to the 
receipt of benefits administered by VA, except health care 
benefits authorized by Chapter 17, Title 38, United States 
Code, is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


